 


113 HR 5735 IH: GRAD Act of 2014
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5735 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2014 
Ms. Meng introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To facilitate the expedited review of applications of aliens applying for admission to the United States under section 101(a)(15)(J) who are coming to the United States to participate in a program under which they will receive graduate medical education or training. 
 
 
1.Short titleThis Act may be cited as the Grant Residency for Additional Doctors Act of 2014 or the GRAD Act of 2014. 
2.Expedited review of certain J–1 visasNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall designate an officer or employee of the Department of State whose sole responsibility during the months of March, April, May, June, and any other period of time as determined appropriate by the Secretary, shall be to facilitate the expedited review of applications of aliens applying for admission to the United States under section 101(a)(15)(J) who are coming to the United States to participate in a program under which they will receive graduate medical education or training.   
 
